DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 01/24/2022. 
	Claims 1, 11, and 16 have been amended by the Applicant.
	Claims 1 – 20 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 20 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 1 – 20 have been maintained and updated as Applicant’s arguments were considered but were not found persuasive and further in view of the amended claims. See Response to Arguments section below for further discussion and analysis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 16 as representative, claim 16 recites: 
Regarding claim 16, a search system for providing diverse results, the system comprising: one or more processors; 
and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to receive a search query at a search engine; 
identify a set of item listings based on the search query; 
for at least a subset of item listings, determining delta “feature values for one or more features of the item listings, each delta feature value indicating a degree of difference between an item listing and other item listings within the set of item listings with respect to a feature; 
ranking item listings within the set of item listings based at least partly on the delta feature values; 
and providing for display the ranking of item listings as search results for the search query, wherein one or more item listings within the ranking of item listings provided for display include a diversity feature indicator that represents a diversity feature for a particular item listing being different from higher-ranked item listings and that distinguishes the diversity feature from other features identified in the particular item listing, the diversity feature indicator being a visual or audio indicator.
The limitations above recite a series of steps for presenting search results to a user while highlighting unique features of products or items that are represented by the search results. The steps above are considered to be a form of advertising, marketing and/or sales activities or behaviors because the claims focus on providing users with targeted/unique product information in order to assist users in locating relevant item listings. As such, the instant claims have been determined to be directed to ‘Certain Methods of Organizing Human Activity’ because the claims recite a commercial interaction, specifically in the form of advertising, marketing and/or sales activities. Accordingly, under 2A, Prong 1 the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 16 does recite additional elements, including: one or more processors, and one or more computer storage media staring computer-useable instructions, Taken alone or in combination these elements are not sufficient to integrate the abstract idea into practical application, This is because the additional elements of claim 16 are recited at a high level of generality (i.e, as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use [such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the                judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 16 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 16, taken individually or as a whole the additional elements of claim 16 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 16 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. receive a search query, providing for display the ranking of item listings, etc.)
Storing and retrieving Information in memory (e.g. identify a set of item listings based on the search query...
Performing repetitive calculations for determining delta feature values for one or more features of the item listings)
Presenting offers and gathering statistics (e.g. providing for display the ranking of item listings as search results for the search query, wherein one or more item listings within the ranking of item listings provided for display include a diversity feature indicator...)
Even considered as an ordered combination (as a whole), the additional elements of claim 16 do not add anything further than when they are considered individually.
In view of the above, representative claim 16 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 1 and 11, recite substantially similar limitations as claim 16 and as such are rejected under substantially similar rationale as seen above for claim 16. 
Dependent claims 2 – 10, 12 – 15, and 17 – 20 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 10, 12 – 15, and 17 – 20 recite more complexities descriptive of the abstract idea itself, such as how diversity features are identified, how items are ranked, etc. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 10, 12 – 15, and 17 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 16.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 10, 12 – 15, and 17 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 16, the limitations of claims 2 – 10, 12 – 15, and 17 – 20 amounts to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 10, 12 – 15, and 17 – 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 10, 12 – 15, and 17 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-                  obviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al., US 10102559 B1 (hereafter referred to as “Jain”) ‘in view of Konik et al., US 20160342288 A1 (hereafter referred to as “Konik”).
Regarding claim 1, Jain discloses a computer-implemented method for providing a visualization of diverse search results, the computer-implemented method comprising [see Col 8, Lines 20 — 24]. Further, despite not explicitly reciting user input into a search engine, Jain does disclose that the system can generate ranked lists of items and displaying said list of items for presentation to a user, wherein the ranked list is a list of search results [see Claim 14 and Claim 23]. As such, it can be seen that Jain teaches the idea of receiving a search query at a search engine; and identifying a set of item listings based on the search query; 
ranking item listings within the set of item listings based at least partly on one or more delta feature values for at least a subset of item listings, the one or more delta feature values being dependent on higher-ranked item listings within the set of item listings [see Col 8, Lines 34 – 50 (recommendation service may generate or retrieve a ranked purchase-history-based recommended set for a source item from the data repository. The first item in the ranked recommended set can be set to a first position ina display list. The diversified recommendation service can then generate an overlap score for each subsequent item in the ranked recommendation set (or a predetermined number N of subsequent items) representing a level of similarity with the first item and calculate a mean value of the overlap scores. The overlap score can be based on how often the two items are viewed in the same browsing session, other item viewing behaviors, based on attribute similarity, or other similarity measures. The diversified recommendation service can then sequentially compare the overlap score associated with remaining items in the ranked recommended set to the mean overlap score in order to identify an item that is diverse from the first item)];
and providing for display the ranking of item listings as search results for the search query [see Col 8, Lines 17 — 20 (the lists of diversified recommended item sets can be pre-generated, that is, generated in advance of a user requesting a content page including a user interface for displaying a recommendation set.); see also Claim 23 (wherein the ranked list is a search results listing)]. 
Examiner notes that Jain also discloses the idea of ranking search results [see Col 12, Lines 55 — 61 (The recommended items can be ranked, for example based on relevance to a source item, a recommendations score based on user interest analysis, based on an inherent order of the recommended items list (e.g., bestsellers list), or any other ranking criteria. The recommended items can be pre-ranked or ranked by the diversified recommendation service)], however, while Jain discloses the idea of measuring diversity in listings based on item attributes [see at least Col 2, Lines 55 — 63] Jain fails to teach the idea of  based upon a triggering event, providing a diversity feature indicator for at least one of the one or more item listings within the ranking of item listings that does not initially appear to have the diversity feature indicator, wherein the diversity feature indicator visually represents a diversity feature for a particular item listing being different than higher-ranked item listings and that visually distinguishes the diversity feature from other features identified in the particular item listing. 
To this accord, Konik is further cited because it explicitly recites receiving a search query at a search engine [see 0047 (the searching engine enables keyword queries of listings published via the publication system. In example embodiments, the searching engine receives the keyword queries from a device of a user and conducts a review of the storage device storing the listing information)].
Additionally, Konik teaches based upon a triggering event, providing a diversity feature indicator for at least one of the one or more item listings within the ranking of item listings that does not initially appear to have the diversity feature indicator [see 0069 (the user interface displaying item listings may display item identification, an image of the corresponding item as well as other information associated with the item. Some information (e.g., item identification) can be determined by the feature selection module to be consistently present for item listings, such that features corresponding to such information are automatically displayed to the user without any need for selection by the feature selection module. However, other information of an item listing varies from item listing to item listing. In the example shown in FIG. 7); see also 0070 (FIG. 8 illustrates UIs 810, 820, and 830 displaying an item listing at different stages of a user's experience in interacting with an item listing. Based on this context of the user's experience, the feature selection module 520 can select what features 824 to highlight. In UI 830, the user is further down the line in the conversion funnel, such as at a stage just before purchase. Here, in addition to the image 812 and the identification 822 of the item listing, additional features 834 of the item listing are highlighted. The features 834 have been determined to be most relevant to the user for this particular stage of the user's online experience (e.g., financing options, next day delivery feature, money back guarantee, best online price) Examiner interprets highlighting specific attributes or features at a different point in time when a user is interacting with a product listing, as providing a diversity feature indicator that does not initially appear)]. 
provided for display includes a wherein the diversity feature indicator that visually represents a diversity feature for a particular item listing being different than higher-ranked item listings and that visually distinguishes the diversity feature from other features identified in the particular item listing [see 0066 (highlighting the selected feature(s) comprises causing the selected feature(s) of an item listing to be displayed instead of other features of the same item listing when displaying the item listing to the user. In other example embodiments, highlighting the selected feature(s) of the item listing comprises causing the selected feature(s) of the item listing to be displayed in a distinguishing fashion compared to other features of the item listing, such as by using a different color, font, or boldness level for the text of the feature, displaying a rectangular graphical element or circular graphical element around the feature, or by applying some other visual effect)].
One of ordinary skill in the art would have recognized that the known techniques of Konik would have been applicable to the invention of Jain as they both share common functionality and purpose - namely in assisting users in finding diverse and relevant products by identifying product feature or attribute differences.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of providing a search engine for users to search for item listings, and displaying a diversity feature indicator that represents a diversity feature for a particular item listing being different from higher-ranked item listings (as taught by Konik) to the recommendation diversification system disclosed by Jain because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Konik to the invention of Jain would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed techniques of Konik to the teachings of Jain would have been obvious to one of ordinary skill in the art because the system of Konik provides and obvious improvement to information display systems by reducing the amount of information the user has to
consume when searching for products, and avoiding negative user experiences as well as providing an efficient use of resources of a computing device, including screen space and load processing [see 0003 and 0020].

Regarding claim 2, the combination of Jain and Konik teaches the computer-implemented method of claim 1.  Jain further discloses further comprising identifying the diversity feature for the particular item listing based on a set of delta feature values indicating a degree of difference in feature values between the particular item listing and other item listings within the set of item listings [see Col 8, Lines 37 – 50 (the diversified recommendation service can then generate an overlap score for each subsequent item in the ranked recommendation set (or a predetermined number N of subsequent items) representing a level of similarity with the first item and calculate a mean value of the overlap scores. The overlap score can be based on how often the two items are viewed in the same browsing session, other item viewing behaviors, based on attribute similarity, or other similarity measures. The diversified recommendation service can then sequentially compare the overlap score associated with remaining items in the ranked recommended set to the mean overlap score in order to identify an item that is diverse from the first item)].

Regarding claim 3, the combination of Jain and Konik teaches the computer-implemented method of claim 2. Jain further discloses wherein identifying the diversity feature for the particular item listing comprises determining an impact value for each delta feature value within the set of delta feature values, the impact value measuring an amount of influence that the delta feature value had on ranking the particular item listing [see Col 3, Lines 10 – 21 (the diversification process can generate and use an overlap score representing a level of similarity between similar items to reorder a list of complementary items such that adjacent items in the list have similarity scores below a threshold. The overlap score can be based on viewing similarities (e.g., user browsing behavior and item viewing events) and/or attribute similarities. In some examples, the diversification process can be used to generate diverse groupings of two or more items, for instance generating a list of items for recommendation to a user wherein all items displayed within a presentation area are diverse from one another)].

Regarding claim 4, the combination of Jain and Konik teaches the computer-implemented method of claim 3. Jain does not disclose wherein the diversity feature is identified for the particular item listing based on having the highest impact value relative to other delta feature values for that particular item listing.
However, Konik teaches wherein the diversity feature is identified for the particular item listing based on having the highest impact value relative to other delta feature values for that particular item listing [see 0072 (the feature selection module can determine to select to highlight the features of each item listing that distinguish that item listing from the other item listings, with variance among features between item listings being weighted greater in the model for ranking the features. For example, if all or a significant number (e.g., more than half) of the multiple item listings have the same feature (e.g., 30- day return policy), then that feature is less likely to help distinguish the item listings from one another, and would thus be a waste of resources (e.g., screen space, processing power) to highlight… the features determined to be the most unique for each item listing, as well as the features determined to be the most relevant to the user, are highlighted)].
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 5, the combination of Jain and Konik teaches the computer-implemented method of claim 1. Jain does not disclose wherein the diversity feature indicator comprises a textual feature indicator that is formatted differently than indicators for the corresponding features in other item listings and other features in the particular item listing.
However, Konik teaches wherein the diversity feature indicator comprises a textual feature indicator that is formatted differently than indicators for the corresponding features in other item listings and other features in the particular item listing [see 0024 (the system determines what features of each item listing in the search results to highlight. Certain features can be highlighted for certain item listings in the results list, while other features can be highlighted for other item listings in the results list); see also 0071 (As seen in FIG. 9, although certain information is consistently displayed for each item listing (e.g., image, identification, price), other information is selected as a unique relevant feature of certain item listings and is highlighted as such)].
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 6, the combination of Jain and Konik teaches the computer-implemented method of claim 1. Jain does not disclose wherein the diversity feature indicator comprises an icon or image that is displayed with a textual indicator of the diversity feature.
However, Konik teaches wherein the diversity feature indicator comprises an icon or image that is displayed with a textual indicator of the diversity feature [see 0066 (highlighting the selected feature(s) of the item listing comprises causing the selected feature(s) of the item listing to be displayed in a distinguishing fashion compared to other features of the item listing, such as by using a different color, font, or boldness level for the text of the feature, displaying a rectangular graphical element or circular graphical element around the feature, or by applying some other visual effect (e.g., an arrow pointing to the feature, explicit language identifying the importance of the feature) or technique to promote the feature to the user (e.g., make the feature(s) more noticeable to the user than other features). Other types of highlighting of features are also within the scope of the present disclosure)].
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 7, the combination of Jain and Konik teaches the computer-implemented method of claim 1.  Jain does not disclose wherein diversity feature indicators for different item listings represent different feature.
However, Konik teaches wherein diversity feature indicators for different item listings represent different features [see 0024 (the system determines what features of each item listing in the search results to highlight. Certain features can be highlighted for certain item listings in the results list, while other features can be highlighted for other item listings in the results list); see also 0026 (the highlighting of the selected at least one feature comprises applying the visual effect to the selected at least one feature, with the visual effect comprising at least one of a distinct color, a distinct font, a distinct boldness level, a rectangular graphical element, and a circular graphical element)].
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 8, the combination of Jain and Konik teaches the computer-implemented method of claim 1. Jain does not explicitly disclose wherein features corresponding to the one or more delta feature values comprise shipping type, price, and item category. 
However, Konik further teaches wherein features corresponding to the one or more delta feature
values comprise shipping type, price, and item category [see 0024 (the system determines what features of each item listing in the search results to highlight. Certain features can be highlighted for certain item listings in the results list, while other features can be highlighted for other item listings in the results list); see also 0060 (a feature of an item listing comprises any information or data corresponding to the item listing. Types or categories of features include, but are not limited to, seller features, shipping features, item features, return policy features, quantity features, and price features)].
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 9, the combination of Jain and Konik teaches the computer-implemented method of claim 1. Jain further discloses wherein ranking the item listings within the set of item listings comprises determining one or more feature values independently of other item listings and determining the one or more delta feature values for at least a subset of item listings based on feature values of higher-ranked item listings [see Col 4, Lines 3 – 6 (a diversified list 120A of recommended items 121, 122, 123, 124, and 125 that are complementary to (e.g., purchased together with) source item 110. (As explained below, the diversified lists 120A and 120B shown in FIGS. 1A and 1B, respectively, are generated by reordering the related items list shown in FIG. 1C))].

Regarding claim 10, the combination of Jain and Konik teaches the computer-implemented method of claim 9. Jain further discloses wherein, for each item listing within the subset of item listings, the one or more feature values determined independently are combined with the one or more delta feature values [see Col 10, Lines 20 – 24 (by ranking based on relevance scores, the ranked recommended set can first present users with the item or items in which they would most likely be interested based on their interest in the source item); see also Col 10, Lines 36 – 40 (Considering the example of the ranked listing of items A, B, C, and D, item A would be set to the first position in the display list. The display list can be a separate list generated by selecting items from the ranked item listing in some embodiments, where the display list contains a number of display positions and is empty before block 320, being filled with diverse items according to the remainder of the process 300. In other embodiments, the display list can be the same list as the ranked item listing but with reordering applied according to the remainder of the process. The display list can be stored for presentation to a user accessing the source item)].

Regarding claim 11, claim 11 recites a computer storage media comprising substantially similar limitations as claim 1. Claim 11 is rejected under substantially similar grounds as claim 1 above. 

Regarding claim 12, the combination of Jain and Konik teaches the computer storage media of claim 11. Jain further discloses wherein the method further comprises determining the ranking of item listings based at least partly on one or more delta feature values for at least a first subset of item listings, the one or more delta feature values being dependent on higher-ranked item listings within the set of item listings, wherein the particular item listing is within the first subset [see Col 10, Lines 54 – 64 (for each of N subsequent items in the ranked recommendation set, the diversified recommendation service computes an overlap score with the current item based on view-based similarity data and/or other item similarity data. Considering the example of the ranked listing of items A, B, C, and D, an overlap score can be computed between each of B, C, and D and item A, or between a predetermined number N of items B, C, and D and item A. The greater the number of items N in the ranked list that are considered for overlap scores, the greater the chance that the item eventually selected will be diverse to the current item)].

Regarding claim 13, the combination of Jain and Konik teaches the computer storage media of claim 12.  Jain does not disclose wherein a second subset of item listings are not presented with diversity feature indication.
However, Konik teaches wherein a second subset of item listings are not presented with diversity feature indicator [see 0066 (In some example embodiments, highlighting the selected feature(s) comprises causing the selected feature(s) of an item listing to be displayed instead of other features of the same item listing when displaying the item listing to the user)].
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 14, the combination of Jain and Konik teaches the computer storage media of claim 13.  Jain further discloses wherein the second subset of item listings are ranked higher than the first subset of item listings [see Col 11, Lines 27 – 67 (Considering again the example of items A, B, C, and D, the overlap score associated with items B, C, and D can be 6, 7, and 2, respectively. Accordingly, the mean overlap score 25 would be 5. The overlap score of each subsequent item in the ranked recommendation set is compared to the mean. This comparison can begin with the next item in the ranked recommendation set (e.g., the next most relevant item to the source item). If the overlap score of the item is equal to or less than the mean, this indicates that the item is likely diverse to the current item, and the process transitions to block 350 to set the item as the current item for use in determining a next diverse item. Returning to the example of items A, B, C, and D, the overlap score of item D (2) is the first score that is less than the mean (5). This indicates that D is likely not similar to item A, and is the first item in the ranked list to satisfy this test, thereby being the most-relevant item that is also diverse to item A. Therefore, item D would be set to the next display position so that the display list order is "A, D, _, _")].

Regarding claim 15, the combination of Jain and Konik teaches the computer storage media of claim 14.  Jain further discloses wherein the second subset of item listings are not ranked based on delta feature value [see Col 2, Lines 48 - 55 (purchase-history-based related items list may be reordered (or otherwise modified) such that items that are commonly viewed within the same browsing (or are otherwise commonly viewed in close proximity to each other) do not appear together in the list. This increases the likelihood that the user will be presented a relatively wide range of items that are complementary to the item being viewed)].

Regarding claim 16, Jain discloses a system for diversification of recommendations wherein a list of diversified recommended item sets can be generated partly or wholly in response to a user requesting a content page [see Col 8, Lines 20 — 24]. Further, despite not explicitly reciting user input into a search engine, Jain does disclose that the system can generate ranked lists of items and displaying said list of items for presentation to a user, wherein the ranked list is a list of search results [see Claim 14 and Claim 23]. As such, it can be seen that Jain teaches the idea of receiving a search query (e.g. a user requesting a content page) and identifying a set of item listings based on the search query (e.g. the ranked list is a list of search results); 
for at least a subset of item listings, determining delta feature values for one or more features of the item listings, each delta feature value indicating a degree of difference between an item listing and other item listings within the set of item listings with respect to a feature [see Col 8, Lines 34 —50 (recommendation service may generate or retrieve a ranked purchase-history-based recommended set for a source item from the data repository. The first item in the ranked recommended set can be set to a first position in a display list. The diversified recommendation service can then generate an overlap score for each subsequent item in the ranked recommendation set (or a predetermined number N of subsequent items) representing a level of similarity with the first item and calculate a mean value of the overlap scores. The overlap score can be based on how often the two items are viewed in the same browsing session, other item viewing behaviors, based on attribute similarity, or other similarity measures. The diversified recommendation service can then sequentially compare the overlap score associated with remaining items in the ranked recommended set to the mean overlap score in order to identify an item that is diverse from the first item)];
ranking item listings within the set of item listings based at least partly on the delta feature values [see Col 9, Lines 1 – 20 (After the diversified recommendation service 260 identifies a diverse item, the item can be moved to a third position in the display list, re-ranking the other subsequent items after the diverse item. This process can be repeated until all of the items in the recommendation set have been positioned in the display list or until all remaining items are substantially similar. In some embodiments, where remaining items are determined to be substantially similar, the diversified recommendation service 260 may change a threshold for comparing overlap scores to the mean score for determining somewhat or slightly diverse items. When a complete diversified list has been generated, the diversified recommendation service 260 can store the list in association with the source item in the diversified complementary item display lists data store 270. By re-ranking such recommended sets, the system increases the diversity, and thus the utility, of the purchase-history-based recommendations ultimately presented to the target user)];
and providing for display the ranking of item listings as search results for the search query [see Col 8, Lines 17 — 20 (the lists of diversified recommended item sets can be pre-generated, that is, generated in advance of a user requesting a content page including a user interface for displaying a recommendation set.); see also Claim 23 (wherein the ranked list is a search results listing)],
Examiner notes that Jain also discloses the idea of ranking search results [see Col 12, Lines 55 — 61 (The recommended items can be ranked, for example based on relevance to a source item, a recommendations score based on user interest analysis, based on an inherent order of the recommended items list (e.g., bestsellers list), or any other ranking criteria. The recommended items can be pre-ranked or ranked by the diversified recommendation service)], however, while Jain discloses the idea of measuring diversity in listings based on item attributes [see at least Col 2, Lines 55 — 63] Jain fails to teach the idea of wherein one or more item listings within the ranking of item listings provided for display include a diversity feature indicator that represents a diversity feature for a particular item listing being different from higher-ranked item listings and that distinguishes the diversity feature from other features identified in the particular item listing, the diversity feature indicator being a visual or audio indicator.
To this accord, Konik is further cited because it explicitly recites receiving a search query at a search engine [see 0047 (the searching engine enables keyword queries of listings published via the publication system. In example embodiments, the searching engine receives the keyword queries from a device of a user and conducts a review of the storage device storing the listing information)].
Additionally, Konik teaches wherein one or more item listings within the ranking of item listings provided for display include a diversity feature indicator that represents a diversity feature for a particular item listing being different from higher-ranked item listings and that distinguishes the diversity feature from other features identified in the particular item listing, the diversity feature indicator being a visual or audio indicator [see 0066 (highlighting the selected feature(s) comprises causing the selected feature(s) of an item listing to be displayed instead of other features of the same item listing when displaying the item listing to the user. In other example embodiments, highlighting the selected feature(s) of the item listing comprises causing the selected feature(s) of the item listing to be displayed ina distinguishing fashion compared to other features of the item listing, such as by using a different color, font, or boldness level for the text of the feature, displaying a rectangular graphical element or circular graphical element around the feature, or by applying some other visual effect)].
One of ordinary skill in the art would have recognized that the known technique of Konik would have been applicable to the invention of Jain as they both share common functionality and purpose - namely in assisting users in finding diverse and relevant products by identifying product feature or attribute differences.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of providing a search engine for users to search for item listings, and displaying a diversity feature indicator that represents a diversity feature for a particular item listing being different from higher-ranked item listings and distinguishing the diversity feature from other features through a visual or audio indicator (as taught by Konik) to the recommendation diversification system disclosed by Jain because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Konik to the invention of Jain would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed techniques of Konik to the teachings of Jain would have been obvious to one of ordinary skill in the art because the system of Konik provides and obvious improvement to information display systems by reducing the amount of information the user has to
consume when searching for products, and avoiding negative user experiences as well as providing an efficient use of resources of a computing device, including screen space and load processing [see 0003 and 0020].

Regarding claim 17, the combination of Jain and Konik teaches the search system of claim 16. Jain further discloses wherein the diversity feature indicator represents the diversity feature for the particular item listing being different from only a portion of higher-ranked item listings [see Col 14, Lines 62 – 66 (the process can be used to generate display lists of recommended items wherein groups of the recommended items contain items that are diverse to all other items in the group, and wherein a last item in the group is diverse to a first item in the next group)].
This combination would have been obvious for at least similar reasons as discussed above

Regarding claim 18, the combination of Jain and Konik teaches the search system of claim 16. Jain does not disclose wherein identifying the diversity feature for the particular item listing comprises determining an impact value for each delta feature value, the impact value measuring an amount of influence that the delta feature value had on ranking the particular item listing.
However, Konik teaches wherein identifying the diversity feature for the particular item listing comprises determining an impact value for each delta feature value, the impact value measuring an amount of influence that the delta feature value had on ranking the particular item listing [see 0072 (the feature selection module is configured to select features to highlight based on a consideration of variance among the features of the multiple item listings that are to be presented to the user concurrently. In this respect, the feature selection module can determine to select to highlight the features of each item listing that distinguish that item listing from the other item listings, with variance among features between item listings being weighted greater in the model for ranking the features...)].
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 19, the combination of Jain and Konik teaches the search system of claim 16. Jain does not disclose wherein each diversity feature indicator is a visual indicator.
However, Konik teaches wherein each diversity feature indicator is a visual indicator [see 0066 (embodiments, highlighting the selected feature(s) of the item listing comprises causing the selected feature(s) of the item listing to be displayed in a distinguishing fashion compared to other features of the item listing, such as by using a different color, font, or boldness level for the text of the feature, displaying a rectangular graphical element or circular graphical element around the feature, or by applying some other visual effect)]. 
This combination would have been obvious for at least similar reasons as discussed above.

Regarding claim 20, the combination of Jain and Konik teaches the search system of claim 19. Jain does not disclose wherein diversity feature indicators for different item listings visually represent different features.
However, Konik teaches wherein diversity feature indicators for different item listings visually
represent different features [see 0024 (the system determines what features of each item listing in the
search results to highlight. Certain features can be highlighted for certain item listings in the results list,
while other features can be highlighted for other item listings in the results list); see also 0026 (the
highlighting of the selected at least one feature comprises applying the visual effect to the selected at
least one feature, with the visual effect comprising at least one of a distinct color, a distinct font, a
distinct boldness level, a rectangular graphical element, and a circular graphical element)].
This combination would have been obvious for at least similar reasons as discussed above.


Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. Applicants remarks have been incorporated fully herein [see Remarks, pages 9 – 17]. 
Applicant argues that they “fails to see how the claimed invention could be considered a method of organizing human activity… The claims provide a search engine that provides a GUI that diversifies search results and provides perceptible indicators (such as visual or audio indicators) that facilitate quick identification of the distinguishing features between different results, which is not the same as processing a nontechnical human activity. Accordingly, the claims do not recite an abstract idea under prong 1 of revised Step 2A.”
Examiner respectfully disagrees. The recited claims are directed to the idea of providing search results this concept of selecting items and highlighting diversified features is a method of suggesting the best most relevant result options, e.g. a recommendation. The present invention recites steps for collecting, manipulating/analyzing, and displaying data to a user for the purposes of generating search results and highlighting specific information for utilization within an e-commerce environment. As such, the Examiner assets that the concepts recited in the instant claims is abstract because providing “recommendations”, or optimized suggestions/results for items is similar to the concept of providing offers to a user which has been found to be abstract.  In view of above, the Examiner asserts that the claims are directed to marketing and sales activities, which is a subgroup of ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. Further, it is noted that a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. Thus, when determining whether a claim “recites” a judicial exception, examiners should: evaluate the claim to determine whether it sets forth or describes an abstract idea in accordance with the examination instructions in the 2019 PEG and the groupings of abstract ideas. With regard to the claims, the instant invention is directed to generating a recommendation based on collected and analyzed data, as such, it can be concluded that the claims describe subject matter relating to commerce interactions (in that recommendations, especially with the utilization of item ratings are well known in the commercial realm), which is considered to be a ‘Certain Method of Organizing Human Activity [see October 2019 Update,(ii)(B)(ii)]. Lastly, the Examiner notes that the 2019 PEG provides numerous examples of abstract idea that would fall under the category which are not limiting. That is, though examples have been provided, direct correspondence to the examples is not required. It is also noted that the courts have declined to defined abstract ideas, other than by example. The claims as a whole show that the steps are performed for the purposes of identifying items to present to a user, effectively directing the claim to the idea of “recommending” items based on ratings, which is an abstract idea falling directly under the ‘Certain Methods of Organizing Activity’ grouping of abstract ideas.

Applicant further argues that “each claim as a whole integrates any purported judicial exception into a practical application. More particularly, each claim as a whole is directed to a particular improvement to technology as each claim realizes an improvement to a graphical user interface (GUI)”. Applicant asserts that “by considering each result independently when providing the rankings, the presented search results do not provide the user with differentiating information in a meaningful way to reflect the interdependencies of the search results. Instead, visual highlights of item features within the results are independent in that they are only based on certain features for that particular item (e.g., highlighting a feature based on the feature of the result matching a search word). To recognize a difference in particular items, users must compare feature values between results without readily knowing whether the feature values are even different between two or more items, and a user is more likely to overlook a distinguishing feature that would aid in the user selecting (and in the context of ecommerce, purchasing) an item.” The claims provide an improved GUI that addresses this problem of conventional sites. In particular, the claims solve “these challenges by diversifying search results and providing perceptible indicators (such as visual or audio indicators) that facilitate quick identification of the distinguishing features between different results.”
Examiner notes that the idea of improving a method to facilitate quick identification of the distinguishing features between different results is an improvement to the abstract idea of presenting information to users, not to technical environments such as search engines or computing displays. Generating diversified results in order to provide the user with differentiating information in a meaningful way to reflect the interdependencies of the search results is a part of an abstract idea which utilizes data collection and comparison/analysis steps to provide a result to a user. These steps can be performed by various generic machines, and any associated improvement to the generation of search results and would be seen as improvements to said procedures not the machines or technical computing elements performing said procedures. Further, the step of providing visual highlights is considered to be extra-solution activity, because the recited step is not integrated into the claim. Specifically, this limitation is considered to a post-solution activity [see MPEP 2106.05(g): An example of post-solution activity is a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. In view of the instant claims, the visual indicators are outputted in the end of the process to indicate diversified results. As such, under Step 2B the Examiner asserts that this limitation is merely gathering and analyzing data for the purposes of identifying relevant search results, and further notes that the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Lastly, 


Applicant further argues that “each of Applicant’s claims recites a combination of elements that is not well- understood, routine, and conventional. For instance, claim 1recites, in part: ““based upon a triggering event, providing a diversity feature indicator for at least one of the one or more item listings within the ranking of item listings that does not initially appear to have the diversity feature indicator, wherein the diversity feature indicator visually represents a diversity feature for a particular item listing being different than higher-ranked item listings and that visually distinguishes the diversity feature from other features identified in the particular item listing.” These features were not previously employed by conventional systems, and the claims recite a combination of elements that is not well-understood, routine, and conventional. ' Memorandum dated 4/19/2018 to Patent Examiner Corps (““Berkheimer Memo), p. 3 (emphasis in original).’. 
Examiner respectfully disagrees. 	As noted above, the claims do in fact recite an abstract idea, and do not recite any improvements to technology or technical fields, and the operations, while may be unique to the commercial process, are not unique to the computing elements performing them, nor is there any unique or non-conventional arrangement of the claimed computing elements that may result in a technical improvement.  Neither the claims at issue, nor Applicant’s specification, purport to offer a “non-conventional” arrangement of components like that of Bascom for example. The claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.). Additionally, there is no evidence that the elements of the instant invention override any routine and conventional functions of technology, nor is there any specific interaction between the claimed elements that would a result that overrides the routine and conventional sequence of events as for example seen in DDR Holdings. Examiner asserts that while the invention may be non-obvious or novel this does not confer eligibility. In other words, while the process claimed may be non-routine, the novelty seen in the present invention is a part of the abstract idea, and as such is not equivalent to non-routine functionality of the computing elements. In view of above, the Examiner asserts that analysis performed above under step 2B is appropriate because the claims do in fact recite an abstract idea, regardless of any conceptual novelty seen in the present invention.  

Rejections under 35 U.S.C 103
Regarding the 35 U.S.C 103 rejections of claims 1 – 20, Applicant’s arguments have been fully considered but were not found persuasive. Applicants remarks have been incorporated fully herein.
Applicant argues that “nowhere does Konik teach or describe “based upon a triggering event, providing a diversity feature indicator for at least one of the one or more item listings within the ranking of item listings that does not initially appear to have the diversity feature indicator, wherein the diversity feature indicator that visually represents a diversity feature for a particular item listing being different than higher-ranked item listings and that visually distinguishes the diversity feature from other features identified in the particular item listing”.
Examiner respectfully disagrees. Konik discloses the idea of selecting features to highlight based on context of the user’s interactions with products listing. Specifically, Konik discloses when the user is further down the line in the conversion funnel, such as at a stage just before purchase; additional features of the item listing are highlighted. The features have been determined to be most relevant to the user for this particular stage of the user's online experience (e.g., financing options, next day delivery feature, money back guarantee, best online price [see 0070].  Examiner interprets highlighting specific attributes or features at a different point in time when a user is interacting with a product listing, as providing a diversity feature indicator that does not initially appear as prior to that point in time the highlighting on those features was not present.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.H./Examiner, Art Unit 3625                   

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625